Citation Nr: 1801436	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's tinnitus is at least as likely as not related to his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty service. 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is a chronic condition for purposes of 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the Veteran was competent to testify as to ringing in the ears in service and that he experienced such ringing ever since service "because ringing in the ears is capable of lay observation").  

Analysis

Here, the evidence indicates that the Veteran has a current disability.  Specifically, in an October 2012 treatment note, a private physician recorded a diagnosis of tinnitus. See February 2015 Private Treatment Records, p. 9.  Thus, the Board finds that the first element of service connection is established.  See Shedden, 381 F.3d at 1167.

The Board also finds that the evidence supports a finding of an in-service incurrence and continuity of symptomatology thereafter.  Specifically, the Veteran reports that he was exposed to gunfire and explosions on active duty while serving as a light weapons infantryman, and as a gunner in Vietnam. See November 2017 Appellate Brief; February 2015 Statement in Support of Claim.  The Veteran contends that he first noticed ringing in his ears during his active duty and has experienced ringing ever since.  See January 2011 VA Examination, p. 2.  The Veteran's spouse also recounted that she met the Veteran shortly after his return from Vietnam in March 1970 and that he told her about his hearing problems shortly after meeting him. See June 2017 Buddy Statement, p. 1.  

The Board finds the Veteran and his spouse's reports as to the onset of symptoms in service, as well as the continuity of his symptoms since service, are credible.  Because tinnitus is a recognized chronic condition for which a layperson's testimony is competent to report symptomatology, the Board finds that an in-service incurrence as well as continuity of symptomatology since service, are established. See Shedden, 381 F.3d at 1167; Walker v. Shinseki, 708 F.3d 1331.

The Board acknowledges that the January 2011 VA examiner opined that the Veteran's tinnitus is less likely than not related to service.  The examiner attributed the Veteran's tinnitus to post-service noise exposure and ototoxic medicines and noted that the Veteran's tinnitus was not documented until 1991.  However, the examiner did not address the Veteran's credible reports of ringing in his ears while on active duty. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lack of medical documentation in service does not by itself render lay evidence not credible).  Moreover, the Veteran has explained that he sought medical treatment for his hearing disabilities but did not receive proper care; this provides a plausible explanation for a delay in recorded treatment that the examiner did not consider.. See June 2017 Buddy Statement, p. 1.  For this reason, the Board accords little probative value to the January 2011 VA examination.

Given that the Veteran competently and credibly reports that he first noticed ringing in his ears in service, and that such ringing in his ears has continued since service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset during service and is etiologically related to service.  Service connection for tinnitus is warranted. 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008); Fountain v. McDonald, 27 Vet. App. 258 (2015).


ORDER

Service connection for tinnitus is granted.






REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran underwent a VA examination that addressed whether the Veteran's current hearing loss was directly caused by in-service noise exposure.  The examiner attributed the Veteran's hearing loss to post-service noise exposure and ototoxic medicines; however, the examiner failed to adequately address the Veteran's account of in-service noise exposure.  On remand, the AOJ should obtain a new opinion that adequately considers the Veteran's accounts and addresses whether any of the past or current medicines used to treat any of the Veteran's service-connected disabilities (post-traumatic stress disorder and diabetes mellitus) have caused or aggravated his hearing loss. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records and associate them with the claims file or virtual record.

2. After all updated treatment records have been associated with the claims file, obtain a new opinion that addresses the nature and etiology of the Veteran's hearing loss.  The entire claims file should be made available to an appropriate VA examiner.  If a new examination is deemed necessary to provide the requested opinion, one should be scheduled.

The examiner should offer comments, an opinion and a supporting rationale addressing the following: 

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss began in service, was caused by service, or is otherwise related to his active duty service.  In providing this opinion, the examiner should address the Veteran's contentions that he was exposed to gunfire and explosions while in service, and that he first began to experience hearing loss during active duty. See November 2017 Appellate Brief; February 2015 Statement in Support of Claim; January 2011 VA Examination, p. 2.  

(b) Whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's medications used to treat any of his service-connected conditions (post-traumatic stress disorder and diabetes mellitus) have caused or aggravated his hearing loss. See November 2010 VA Examination, p. 1.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


